                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

TIMOTHY WRIGHT,                                   )
                                                  )
               Petitioner,                        )
                                                  )
       v.                                         )            No. 4:20-CV-438 NCC
                                                  )
SHERIE L. KORNEMAN,                               )
                                                  )
                                                  )
               Respondent.                        )

                                MEMORANDUM AND ORDER

       This matter comes before the Court on Timothy Wright’s petition for writ of habeas

corpus pursuant to 28 U.S.C. § 2254. For the reasons discussed below, petitioner will be ordered

to amend his petition on a Court-provided form.

                                            Background

       Based on an independent review on Case.net, Missouri’s online case management

system, petitioner was convicted of one count of first degree burglary, four counts of first degree

sodomy, and three counts of first degree rape, following a jury trial in Pike County, Missouri in

April 2015. Missouri v. Wright, No. 14PI-CR00035-01 (45th Jud. Cir., Pike Cty.). On June 19,

2015, petitioner was sentenced for all eight counts, resulting in a total of sixty (60) years

imprisonment. Petitioner appealed and the Missouri Court of Appeals affirmed the judgment on

August 30, 2016. Missouri v. Wright, No. ED103126 (Mo. Ct. App. E.D.). Petitioner did not

file a motion to transfer to the Missouri Supreme Court.

       On November 7, 2016, petitioner filed a motion to vacate, set aside or correct sentence

pursuant to Missouri Supreme Court Rule 29.15. Wright v. Missouri, No. 16PI-CC00067 (45th

Jud. Cir., Pike Cty.). The motion was denied on January 11, 2018. Petitioner appealed and the
Missouri Court of Appeals affirmed the denial of petitioner’s Rule 29.15 motion on February 26,

2019. Wright v. Missouri, No. ED106426 (Mo. Ct. App. E.D.). The Court of Appeals issued its

mandate denying the motion on March 22, 2019.

                                             The Petition

        Petitioner filed the instant petition for writ of habeas corpus pursuant to 28 U.S.C. §

2254, challenging his April 2015 Pike County Court conviction. ECF No. 1. On his petition, in

the section for stating the grounds on which he is challenging the conviction, petitioner writes

only “All on Packet.” Id. at 4. Presumably, petitioner is referring to the 56 pages of documents

included with the petition. ECF No. 1-1. These documents appear to be Missouri Court of

Appeals filings and orders issued.

                                              Discussion

        The instant petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254 is deficient in

that petitioner neglected to set forth any grounds for relief. Rule 2(c) of the Rules Governing

§ 2254 Cases in the United States District Courts requires petitioner to “specify all grounds for

relief available to the petitioner” and to “state the facts supporting each ground.” Petitioner is

also required to demonstrate that he has exhausted his state remedies. See White v. Wyrick, 651

F.2d 597, 598 (8th Cir. 1981) (“It is elementary that a § 2254 petitioner must exhaust available

state remedies before he is entitled to relief in federal court”).

        Here, petitioner states no grounds for relief, or facts supporting those grounds, on his

petition. Instead, he simply refers the Court to attached documents. This is not permissible. It is

not the Court’s role to search through exhibits to attempt to determine petitioner’s grounds for

relief. Rule 2(c) requires petitioner to “specify” all grounds for relief. Moreover, since




                                                   2
petitioner has not provided any grounds for relief, it is not possible to determine whether he has

exhausted those grounds in state court.

       Therefore, the Court will order petitioner to amend his petition on a Court-provided

§ 2254 form. Petitioner is directed to fill out the form, sign it, and return it to the Court. In

completing the form, petitioner should follow the directions contained therein. Specifically, he

must allege his grounds for relief and provide facts to support each ground. He is cautioned that

only those grounds that he has exhausted in state court will be allowed to proceed in federal

court. That is, the grounds he presents in his § 2254 petition must be the same as those he

presented to the Missouri Appellate Courts in his direct appeal and the appeal on his Rule 29.15

motion. Petitioner is also cautioned that if he fails to assert all grounds for relief, he may be

barred from presenting additional grounds at a later date.

       Accordingly,

       IT IS HEREBY ORDERED that the Clerk of Court shall mail to petitioner a form

Petition for Writ of Habeas Corpus Under 28 U.S.C. § 2254.

       IT IS FURTHER ORDERED that petitioner shall amend his petition on the Court-

provided form in compliance with the directions in the court order, and return the signed

amended petition within thirty (30) days of the date of this order.

       IT IS FURTHER ORDERED that if petitioner fails to comply with this order, his

action will be summarily dismissed.

        Dated this 9th day of April, 2020.


                                                           /s/ Noelle C. Collins
                                                       NOELLE C. COLLINS
                                                       UNITED STATES MAGISTRATE JUDGE




                                                  3
